AO 199A (Rev. 12/11- EDCA [Fresno]) Order Setting Conditions of Release- Misd.




                                      UNITED STATES DISTRICT COURT
                                                                        for the

                                                 Eastern District of California                                                OCT 2 1 2019
                                                                                                                    CLERK, U.S. DISTRICT COURT
                                                                                                                 EASTERN D~li3TRIC  OF. CALIFORNIA
                                                                                                                 BY _ __ _ : : ~
UNITED STATES OF AMERICA,                                                                                                       nocer>mur=t'"v~cL~rn",- - - -
                                                                        )
                                                                        )
                              V.
                                                                        )           _ Case No.           5: l 9-po-00295-JLT
STEVE HOWARD LAZAR,                                                     )

                                       ORDER SETTING CONDITIONS OF RELEASE
                                                   (Misdemeanor)

IT IS ORDERED that the defendant's release is subject to these conditions:

(1)   The defendant must not violate federal, state, or local law while on release;

(2)   The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
      the court may impose;                   ·

(3)   The defendant shall notify the Court and defendant's counsel of any change of address; and

(4)   The defendant must appear at:             United States Courthouse, 510 19111 Street, Bakersfield, CA 93301
                                                                                               Place


      on                                                              3/3/2020 at 09:00 AM
                                                                            Date and Time
I, the defendant, have received this order of release and have either read all the conditions of release set by the court
or had them explained to me. I agree to stay in close contact with my counsel and to apprise my counsel of any
change in my conditions and/or contact information. Finally, I agree and un rstand to all these c ditions and
understand that a violation of any of these conditions can result in a warran or my arrest ands sequent detention.

  Date:       10/21/2019
                                                                                                        Defendant's signature



 Date: I 0/21/2019
                                                                  ~'-~                      Judicial Officer's Signature


                                                                  ~Cnnifw- 1-TotmlDn, U.~. Yha§1:rhci le. Ju4,e
                                                                                              Printed name and title       .
